DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 01/24/2020, 10/22/2020, and 06/10/2021 and reviewed by the Examiner.

Claim Objections
Claims 5, 9, 15, and 19 are objected to because of the following informalities:  
Claim 5, 9, 15 and 19 recite “the operation further comprising”. It appears that colon is missing and should be “the operation further comprising:” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1 line 7, the recited limitation “autonomous vehicles” is indefinite. It is unclear to the examiner if this is referring to the autonomous vehicles recited previously or different autonomous vehicles. 
In claim 13 line 4, the recited limitation “autonomous vehicles” is indefinite. It is unclear to the examiner if this is referring to the autonomous vehicles recited previously or different autonomous vehicles. 
Claims 2-12 and 14-19 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 13, and 20 recite the limitation(s) of determining an impact score for the roadway element, the impact score describing an impact of applying a routing graph modification to the routing graph to modify routing to the roadway element, based at least in part on the impact score, applying the routing graph modification to the routing graph to generate a generating a route for a first autonomous vehicle based at least in part on the constrained routing graph. These limitation(s), as drafted, are a simple process that, under the broadest reasonable interpretation, covers performance of the limitation(s) in the mind. For example, the claim limitation(s) encompass a person looking at the complexity or other factor of the road element and either mentally or using a pencil to make a determination of an impact score of applying a routing graph modification to the road element and generate/create a constrained routing graph and a route therefrom. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at road element complexity data could determine an impact score for the road element of applying the routing graph modification and generate/create a constrained graph and a route, either mentally or using a pen and paper. Thus, the claims recite a mental process.   

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the determination/generating step(s) are performed using anything other Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-12, 14-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.
Claim 20 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to a machine-storage medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the specification indicates that the machine-storage medium could be a non-transitory machine-storage media and signal media (see para 0151), the broadest reasonable interpretation of “machine-storage medium”, in light of the specification, could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission/signal media. The Examiner suggests amending the claims to specify that the machine-storage medium is a non-transitory machine-storage medium.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al (US20170316333) in view of Bier et al (US20170192437).
With respect to claim 1, Levinson et al teaches a computerized system for routing autonomous vehicles, the system comprising: a processor unit; and a storage device comprising instructions stored thereon that, when executed by the processor unit, cause the processor unit to execute operations comprising (see at least [0059] and [0128]): receiving an indication of a roadway element associated with a routing graph for routing autonomous vehicles (see at least [0022],[0057], [0062], [0069], [0075], and [Fig. 16]); determining an impact score for the roadway element (see at least [0071], [0083-0085], [0145], and [0147]), based at least in part on the impact score, applying the routing graph modification to the routing graph to generate a (see at least [0058-0059]); generating a route for a first autonomous vehicle based at least in part on the constrained routing graph (see at least [0058-0059] and [0084]); and instructing the first autonomous vehicle to begin traversing the route (see at least [0054]). However, Levinson et al do not specifically teach wherein the impact score describing an impact of applying a routing graph modification to the routing graph to modify routing to the roadway element. Bier et al teaches wherein the impact score describing an impact of applying a routing graph modification to the routing graph to modify routing to the roadway element (see at least [0079-0082], Bier et al teaches route modification parameters in which it links a score with a routing goal and has an impact on the routing goal.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson et al to incorporate the teachings of Bier et al wherein the impact score describing an impact of applying a routing graph modification to the routing graph to modify routing to the roadway element. This would be done to increase the ability of autonomous vehicles to operate safely and efficiently on the road (see Bier et al para 0016). 
With respect to claim 2, Levinson et al teaches providing an indication of the impact score to a remote user computing device (see at least [0055] and [0058-0059]); and receiving, from the remote user computing device, an instruction to apply the routing graph modification (see at least [0055] and [0058-0059]).
With respect to claim 3, Levinson et al teaches wherein applying the routing graph modification comprises increasing a cost associated with a graph element that corresponds to the roadway element (see at least [0076], Levinson et al teaches an algorithm implemented to analyze a variety of variables with which to minimize costs or times of travel for a fleet of vehicles.).
With respect to claim 4, Levinson et al do not specifically teach wherein applying the routing graph modification comprises changing a connectivity of the routing graph to prevent routing via the roadway element. Bier et al teaches wherein applying the routing graph modification comprises changing a connectivity of the routing graph to prevent routing via the roadway element (see at least [0054] and [0079-0080]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson et al to incorporate the teachings of Bier et al wherein applying the routing graph modification comprises changing a connectivity of the routing graph to prevent routing via the roadway element. This would be done to increase the ability of autonomous vehicles to operate safely and efficiently on the road (see Bier et al para 0016). 
With respect to claim 6, Levinson et al do not specifically teach wherein determining the impact score comprises generating a set of predicted service requests for a first future time period. Bier et al teaches wherein determining the impact score comprises generating a set of predicted service requests for a first future time period (see at least [0065], [0067], and [0069]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson et al to incorporate the teachings of Bier et al wherein determining the impact score comprises generating a set of predicted service requests for a first future time period. This would be done to 
With respect to claim 7, Levinson et al do not specifically teach generating a first set of routes using the set of predicted service requests and a first routing graph; and generating a second set of routes using the set of predicted service requests and a second routing graph, wherein the second routing graph is based at least in part on the routing graph modification. Bier et al teaches generating a first set of routes using the set of predicted service requests and a first routing graph (see at least [0032], [0051], [0065], [0067], [0069] and [0080]); and generating a second set of routes using the set of predicted service requests and a second routing graph (see at least [0032], [0051], [0065], [0067], [0069], [0080], [0089], and [0093]), wherein the second routing graph is based at least in part on the routing graph modification (see at least [0032], [0051], [0065], [0067], [0069], [0080], [0089], and [0093], Bier et al teaches generating routes and then applying route modification parameters to generate modified routes.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson et al to incorporate Bier et al teachings of generating a first set of routes using the set of predicted service requests and a first routing graph; and generating a second set of routes using the set of predicted service requests and a second routing graph, wherein the second routing graph is based at least in part on the routing graph modification. This would be done to increase the ability of autonomous vehicles to operate safely and efficiently on the road (see Bier et al para 0016). 
With respect to claim 8, Levinson et al do not specifically teach generating a set of routes using the set of predicted service requests and a second routing graph, wherein the second routing graph is based at least in part on the routing graph modification; and determining a portion of the set of predicted service requests assigned to the autonomous vehicles. Bier et al teaches generating a set of routes using the set of predicted service requests and a second routing graph (see at least [0032], [0051], [0065], [0067], [0069], [0080], [0089], and [0093]), wherein the second routing graph is based at least in part on the routing graph modification (see at least [0032], [0051], [0065], [0067], [0069], [0080], [0089], and [0093]); and determining a portion of the set of predicted service requests assigned to the autonomous vehicles (see at least [0065], [0067], and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson et al to incorporate Bier et al teachings of generating a set of routes using the set of predicted service requests and a second routing graph, wherein the second routing graph is based at least in part on the routing graph modification; and determining a portion of the set of predicted service requests assigned to the autonomous vehicles. This would be done to increase the ability of autonomous vehicles to operate safely and efficiently on the road (see Bier et al para 0016). 
With respect to claim 9, Levinson et al do not specifically teach determining that the impact score meets a first threshold, wherein applying the routing graph modification is responsive to the determining that the impact score meets the first threshold. Bier et al teaches determining that the impact score meets a first threshold (see at least [0088]), wherein applying the routing graph modification is responsive to the determining that the impact score meets the first threshold (see at least [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson et al to incorporate Bier et al teachings of determining that the impact score meets a first threshold, wherein applying the routing graph modification is responsive to the determining that the impact score meets the first threshold. This would be done to increase the ability of autonomous vehicles to operate safely and efficiently on the road (see Bier et al para 0016). 
With respect to claim 10, Levinson et al teaches determining that the impact score meets a second threshold (see at least [0077], [0087], [0092], [0094], and [0096]); prompting a device associated with a human user to indicate whether to apply the routing graph modification (see at least [0055], [0074], [0077], [0087], [0092], [0094], and [0096]); and receiving, from the device associated with human user, an instruction to apply the routing graph modification (see at least [0055], [0074], [0077], [0087], [0092], [0094], and [0096]).
With respect to claim 12, Levinson et al teaches before applying routing graph modification, instructing a second autonomous vehicle to move from its current location (see at least [0055]).
With respect to claims 13-14 and 16-20, please see the rejection above with respect to claims 1-2 and 6-9 which are commensurate in scope with claims 13-14 and 16-20, with claims 1-2 and 6-9 being drawn to a computerized system for routing autonomous vehicles, claims 13-14 and 16-19 being drawn to a corresponding .
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al (US20170316333) in view of Bier et al (US20170192437) in view of Perko (US20190019416).

With respect to claim 5, Levinson et al as modified by Bier et al do not specifically teach receiving a request for assistance from a second autonomous vehicle, the request for assistance associated with the roadway element. Perko teaches receiving a request for assistance from a second autonomous vehicle, the request for assistance associated with the roadway element (see at least [0046] and [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson et al as modified by Bier et al to incorporate Perko teachings of receiving a request for assistance from a second autonomous vehicle, the request for assistance associated with the roadway element. This would be done to increase the safety of an autonomous vehicle by assisting the vehicle in navigating n occlusion point of a roadway (see Perko para 0019).  
With respect to claim 15, please see the rejection above with respect to claim 5 which is commensurate in scope with claim 15, with claim 5 being drawn to a computerized system for routing autonomous vehicles and claim 15 being drawn to a corresponding computer implemented method. 

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al (US20170316333) in view of Bier et al (US20170192437) in view of Tseng (US20150154867).
With respect to claim 11, Levinson et al teaches determining that a first time period has elapsed since applying the routing graph modification (see at least [0069], [0088], [0118], and [0145]). Levinson et al as modified by Bier et al do not specifically teach generating a test route including the roadway element; instructing a second autonomous vehicle to begin traversing the test route; determining, based at least in part on data received from the second autonomous vehicle, that a condition at the roadway element has cleared; and responsive to determining that the condition has cleared, removing the routing graph modification. Tseng teaches generating a test route including the roadway element (see at least [0007] and [0043]); instructing a second autonomous vehicle to begin traversing the test route (see at least [0007-0009] and [0046]); determining, based at least in part on data received from the second autonomous vehicle, that a condition at the roadway element has cleared (see at least [0051-0052], Tseng et al teaches that vehicles may be stopped from monitoring based on current traffic measurements tolerance and deviations for the segment.); and responsive to determining that the condition has cleared, removing the routing graph modification (see at least [0044-0045], Tseng et al teaches if traffic is lower than expected then vehicles are removed from monitoring for that segment in which the segment is not as congested and traffic measurement is unnecessary.).
Levinson et al as modified by Bier et al to incorporate Tseng et al teachings of generating a test route including the roadway element; instructing a second autonomous vehicle to begin traversing the test route; determining, based at least in part on data received from the second autonomous vehicle, that a condition at the roadway element has cleared; and responsive to determining that the condition has cleared, removing the routing graph modification. This would be done to improve quality and accuracy of traffic data of each road segment to further improve vehicle navigation and driving experience (see Tseng et al para 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABDALLA A KHALED/           Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667